PER CURIAM.
In circuit court case number 98-82577, defendant-appellant Jyhno Rock pled nolo contendere to the charge of motor vehicle theft, reserving the right to appeal the denial of his motion to suppress. In circuit court ease number 94-14824, defendant appeals an order revoking his probation, contending that in this case, too, the motion to suppress should have been granted and that the evidence was legally insufficient to support the probation revocation.
We conclude that under the totality of the circumstances, the court was entirely correct in denying the motion to suppress. See Dyer v. State, 680 So.2d 612 (Fla. 3d DCA 1996); S.P.L. v. State, 512 So.2d 1153 (Fla. 1st DCA 1987); Cobb v. State, 511 So.2d 698 (Fla. 3d DCA 1987).
Second, “[t]he evidence for revocation ... need only be sufficient to satisfy the conscience of the court that the violation occurred.” Lopez v. State, 722 So.2d 936, 937 (Fla. 4th DCA 1998) (citation omitted). Proof is by a preponderance standard. See Amador v. State, 713 So.2d 1121, 1122 (Fla. 3d DCA 1998). The evidence was sufficient.
Affirmed.